Citation Nr: 1220416	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for a lower back scar, status post lumbar discectomy.

2.  Entitlement to an initial compensable rating for degenerative joint disease of the right first metatarsophalangeal joint.

3.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the lumbar spine.

4.  Entitlement to an initial rating greater than 20 percent for S1 radiculopathy with weakness of the right foot dorsiflexors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BBD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

The Winston-Salem RO granted service connection and assigned initial disability ratings for the following disabilities, effective September 1, 2006: degenerative joint disease of the lumbar spine, rated 10 percent disabling; S1 radiculopathy with weakness of the right foot dorsiflexors, rated 20 percent disabling; degenerative joint disease of the right first metatarsophalangeal joint, rated 0 percent disabling; and a scar on the back, status post lumbar discectomy surgery, rated as 0 percent disabling.  

The Veteran reported symptoms of radiculopathy of the left lower extremity at the March 2012 hearing.  These reported symptoms are, at this time, included in his claim for a higher initial rating for his service-connected degenerative joint disease of the lumbar spine in accordance with 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011), which directs VA to evaluate any associated objective neurologic abnormalities separately under the appropriate diagnostic code when rating service-connected spine disabilities under the General Rating Formula.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his right foot and lower back symptoms are more severe than reflected by the rating currently assigned and have become more severe during the pendency of his appeal.  Specifically, he contends that he experiences a loss of sensation and swelling in the toes and the foot on the right side, which affects his balance, and experiences constant back pain significantly affecting his range of motion.  See March 2012 Board Hearing Trans., p. 3-5.  The Veteran also testified to intermittent neurological symptoms in the left leg associated with his lower back disability.  Id. at 8.  He further stated that his lower back scar was sensitive to the touch and had "a numbness to it."  The Veteran's most recent VA examination was conducted in July 2008, nearly four years ago.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected disabilities.  38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Furthermore, the current VA examination reports, dated March 2006 and July 2008, do not describe the Veteran's degenerative joint disease of the right first metatarsophalangeal joint in sufficient detail to facilitate a fully informed evaluation of that disability under the applicable rating criteria.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.1; Stefl, 21 Vet. App. at 123.  Specifically, the Veteran's degenerative joint disease of the right first metatarsophalangeal joint was last assessed in March 2006 and neither examination report of record clearly state which right foot symptoms are attributable to the Veteran's degenerative joint disease of the right first metatarsophalangeal joint and which are attributable to his S1 radiculopathy with weakness of the right foot dorsiflexors.  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  

Finally, as the case must be remanded for the foregoing reasons, any recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for his lower back scar, status post lumbar discectomy; degenerative joint disease of the right first metatarsophalangeal joint; degenerative joint disease of the lumbar spine; and S1 radiculopathy with weakness of the right foot dorsiflexors since March 2012.  Then, make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for a VA examination of the right foot.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Identify all symptomatology of the Veteran's service-connected degenerative joint disease of the right first metatarsophalangeal joint and fully describe the extent and severity of those symptoms.

(b) Determine the range of motion for the right first metatarsophalangeal joint and state what is considered normal range of motion.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) Determine whether there is any malunion or nonunion of the tarsal or metatarsal bones, and if so, the severity thereof.

(g) State whether any of the above symptoms are wholly or partially attributable to the Veteran's service-connected S1 radiculopathy with weakness of the right foot dorsiflexors, and, if so, to what extent.  If the examiner cannot determine which symptoms are attributable to the Veteran's service-connected S1 radiculopathy with weakness of the right foot and which are attributable to his service-connected degenerative joint disease of the right first metatarsophalangeal joint, the examiner must so state and explain the reasons for the inability to medically differentiate the Veteran's symptoms.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Schedule the Veteran for a VA orthopedic/neurological examination of his degenerative joint disease of the lumbar spine with S1 radiculopathy.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected degenerative joint disease of the lumbar spine and S1 radiculopathy and fully describe the extent and severity of those symptoms, to include any radiculopathy of the right and left lower extremities.

(b) Provide the ranges of motion of the Veteran's thoracolumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's degenerative joint disease of the lumbar spine with S1 radiculopathy causes disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his degenerative joint disease of the lumbar spine with S1 radiculopathy? 

(h) If the examiner determines that the Veteran has experienced incapacitating episodes due to his degenerative joint disease of the lumbar spine with S1 radiculopathy, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

(g)  Describe the Veteran's lower back scar in detail, to include its size and location and whether the scar is unstable (i.e., frequent loss of covering skin over the scar) or painful.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


